Citation Nr: 1827784	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  10-35 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether the reduction in the rating for post-traumatic stress disorder (PTSD) from 100 percent disabling to 50 percent disabling, effective June 1, 2008, was proper.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU) from June 1, 2008 to July 1, 2016.


REPRESENTATION

The Veteran represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from November 1962 to December 1972.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and a February 2009 rating decision of the RO in Togus, Maine.  The Baltimore, Maryland RO now maintains original jurisdiction over the claims file.  

The Veteran testified at a June 2013 Central Office Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  The case was remanded in December 2013, and has now been returned to the Board.  While the case was in remand status, a 100 percent schedular rating was assigned effective July 1, 2016.  Thus, absent assignment of a 100 percent rating for a single disability, not yet in effect, the TDIU issue is for consideration from June 1, 2008 to July 1, 2016.  A 70 percent rating for PTSD was granted effective March 18, 2014.  The matter of the current rating for the PTSD has not been considered in a statement of the case or a supplemental statement of the case and is not otherwise before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) (formerly Virtual VA) electronic claims files.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

FINDINGS OF FACT

1.  A 100 percent rating was assigned for PTSD from June 28, 2004 to June 1, 2008.  The examinations of September 2006 and May 2007 were as good as or better than the examination used to assign the 100 percent rating.  They showed sustained improvement in symptoms.

2.  The medical evidence of record shows that, after June 1, 2008, symptoms of PTSD did not reflect the criteria for a 100 percent disability rating under the General Rating Formula for Mental Disorders.  
 
3.  Between June 1, 2008 and July 1, 2016, the Veteran had a combined 90 percent disability rating due to PTSD, heart disease, diabetes, peripheral neuropathy of the extremities, hypertension, and bilateral ankle impairment.  His service connected disabilities, in combination during this time as likely as not precluded substantially gainful employment.


CONCLUSIONS OF LAW

1.  The reduction in the disability rating for PTSD, effective June 1, 2008, was proper.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.105, 3.321, 4.130, Diagnostic Code 9411 (2017).

2.  With resolution of reasonable doubt in the Veteran's favor, the criteria for TDIU from June 1, 2008 to July 1, 2016 were met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.16.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA will notify the Veteran of the need of necessary information and evidence and assist him or her in obtaining evidence necessary to substantiate a claim, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has assisted the Veteran in obtaining evidence to the extent possible, in collecting service treatment records, arranging examinations and obtaining opinions.  In addition, the Board is satisfied that VA has substantially complied with the directives of the Board's previous remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

The Veteran was afforded a series of Compensation and Pension examinations, which produced findings pertinent to deciding the claims for an increased disability rating and a TDIU.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds the examinations were adequate for their purposes and since the Board's previous remand and since the Board's previous remand neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Lay Evidence

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran's Assertions

The Veteran contends in his June 2013 Board hearing testimony that the reduction of his temporary 100 percent disability evaluation for PTSD to 50 percent, effective June 1, 2008, was improper, as his condition had not changed from what it had been previously.  He further contends that even if his PTSD is not ratable at 100 percent, its symptoms have persisted and worsened and still render him unemployable.  The Veteran states he is concerned that his PTSD rating was reduced because of his failure to report for an VA examination, but adds that he never received notice of that examination.  The Veteran asserts that his overall medical condition due to his several physical disabilities had precluded him from continuing in his employment as of 2003.  

Reduction in PTSD Rating

The Veteran filed a claim, in pertinent part, for an increase in his Rating for PTSD on June 28, 2004.  At the time he had a 50 percent rating assigned.  Following examination and review of the record, a 100 percent schedular rating was assigned effective June 28, 2004, the date of the claim.

The record subsequently reveals that in September 2006, following a routine future examination of that month, there was a proposal to reduce the rating to 50 percent.  The Veteran disagreed, on part contesting the adequacy of the September 2006 examination.  Another examination was conducted in May 2007.  After that examination, by rating of May 3, 2008, the 50 percent rating for PTSD was assigned effective June 1, 2008, in accordance with 38 C.F.R. § 3.105.

The rating was in effect for less than 5 years, and was reduced in accordance with applicable notice procedures.  Review of the September 2006 and May 2007 examinations show that they were as good as, or better than the exam used to assign a 100 percent rating.  The findings on those examinations reveal substantial improvement and no longer substantiate that a 100 percent schedular rating should be assigned.  Moreover, subsequent records continue to show that a rating in excess of 50 percent was not in order for several years.

A February 2010 psychiatry note at Charlotte Hall VA noted that the Veteran still has trouble sleeping; nightmares and flashbacks; cannot tolerate any news from Afghanistan; remains indoors to avoid people, confrontations and anxiety; and his temper is getting shorter and shorter.  He denies any suicide ideas or intentions.  His mental status examination indicated that he was alert, he had a depressive affect, survivor guilt evident, and becomes tearful recounting the loss of his buddies from combat.  The treatment provider diagnosed the Veteran with combat-related PTSD, 100 percent stable.  He prescribed medication to reduce psychiatric symptoms.  

Between June 2010 and March 2014, the Veteran attended weekly VA PTSD Group sessions with 9 to 23 other veterans.  In each session, the Veteran was assessed for risk and the group explored various topics, including substance abuse, self-blame, and coping skills.  

In several individual sessions among his PTSD Group sessions between July 2011 and March 2014, the Veteran was assessed as alert and oriented to person, place, time, and situation, as evidenced by his responses; he stated no suicidal or homicidal ideations, plans, thoughts, or attempts; he dressed appropriately for the weather, in clean clothing and adequately groomed; he maintained consistent eye contact; utilizes a normal speech pattern and a coherent thought process; and he stated no visual, olfactory, tactile, auditory, or gustatory hallucinations.  

September 2013 to March 2014 mental health notes by Dr. V.H. at Washington VA indicate diagnoses of PTSD and mental status examination results of fair grooming; grossly intact cognitive functioning; fair eye contact; spontaneous motor activity; fluid speech; broad mood/affect; linear thought processes; no delusions or first rank symptoms; no perceptual disturbances; fair insight; and fair judgment.  In this period the Veteran received GAF scores of 55, indicating moderate symptoms.  His assessment noted persistent nightmares, flashbacks and intrusive recollections.  In his January assessment, the treatment provider noted trauma symptoms sometimes are disabling and other times functionally limiting in a social setting.

Most psychiatric disorders, including PTSD, although assigned separate diagnostic codes, are evaluated under the General Rating Formula for Mental Disorders (General Rating Formula).  38 C.F.R. § 4.130.  Under the General Rating Formula, a 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating will be assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The symptoms listed in the General Rating Formula are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating, then that rating will be assigned.  Mauerhan, 16 Vet. App. at 443.

Additionally, the record contains references to Global Assessment of Functioning (GAF) scores.  Because they are relevant to the Board's determinations, the following information is provided.  The GAF is a numerical representation reflecting the psychological, social and occupational functioning on a hypothetical continuum of mental health illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  It was used as a diagnostic tool under American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), the text required for mental disability claims before the Board prior to August 4, 2014.  GAF's are no longer in use, as a fifth edition (DSM - V) of the manual superseded DSM - IV after May 2013.

By way of the following examples and as pertinent to the Veteran's records before August 2014, the GAF scale provides ranges of symptoms with scores to reflect severity, such as 61 to 70 to indicate some mild psychiatric symptoms (e.g., depressed mood and mild insomnia) or experiences some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household); however, the veteran is found to generally be functioning pretty well and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co-workers).  GAF scores of 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  While the Rating Schedule indicates that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130

As set forth above, under the General Rating Formula the next higher disability rating is at 70, which is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

In the medical evidence above, the Veteran's thought processes were described variously as coherent and linear; his speech fluid and normal; his judgment and insight fair; and he was not observed to exhibit hallucinations, delusions or ideations of violence toward himself or others.  No findings were made of 70 percent criteria; for example, no findings of near-continuous panic or depression affecting the ability to function, impaired impulse control or spatial disorientation.  

The findings made during treatment or upon examination do not indicate symptoms which rise to the level of producing deficiencies in most areas of occupational and social functioning and, therefore, those symptoms would not result in totally precluding occupational and social functioning.  For example, as already discussed, the record reveals nothing in the nature of persistent delusions or hallucinations; no indication of violence; and no hindrance of thought processes, behavior or memory which would totally inhibit functioning. 

Thus, it is concluded that the reduction to a 50 percent rating was proper and done appropriately at the time it was done.  There were no procedural defects, the examinations used to support the reduction we adequate, and subsequent evidence until 2016 reveals that a rating higher than 50 percent was not warranted.

TDIU

As noted above, from the time period from June 28, 2004 to June 1, 2008, a 100 percent schedular evaluation was assigned for PTSD.  Special Monthly Compensation (SMC) was granted at the housebound rate as there were additional disabilities rated 60 percent or more.

As noted above, the rating for PTSD was properly reduced effective June 1, 2008.  This resulted in a combined 90 percent rating being assigned as of that date.  Effective March 18, 2014, the rating for PTSD was raised to 70 percent.  With assignment of service connection for additional disabilities as of July 1, 2016, a combined 100 schedular percent rating was assigned.  None of the disorders was rated 100 percent disabling at that time, and as such, TDIU for the period after July 2016 is not currently at issue.

The period for appellate review then is that during which a 90 percent rating was assigned, from June 1, 2008 to July 1, 2016.  During that time, the combined rating included consideration of hypertension, heart disease, PTSD, diabetes, peripheral neuropathy to several extremities, and bilateral ankle impairment.  Some examiners during this time suggested there was entitlement to individual unemployability due to service connected disorders, and resolving reasonable doubt in the Veteran's favor, the Board agrees.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service connected disorder.  38 U.S.C. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 U.S.C. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran is service-connected for PTSD at a 50 percent disability rating from November 6, 2003, at 100 percent from June 28, 2005, at 50 percent from June 1, 2008, and at 70 percent from March 14, 2014; coronary artery disease associated with diabetes mellitus type II with erectile dysfunction and diabetic nephropathy at 10 percent from April 24, 2007 and 60 percent from July 1, 2016; diabetes mellitus, type II with erectile dysfunction and diabetic nephropathy at 20 percent from June 24, 2002; peripheral neuropathy (femoral/anterior crural nerve), right lower extremity associated with diabetes mellitus type II with erectile dysfunction and diabetic nephropathy at 20 percent from March 22, 2017; peripheral neuropathy (femoral/anterior crural nerve), left lower extremity associated with diabetes mellitus type II with erectile dysfunction and diabetic nephropathy at 20 percent from March 22, 2017; peripheral neuropathy (sciatic nerve), right lower extremity associated with diabetes mellitus type II with erectile dysfunction and diabetic nephropathy [Agent Orange/Diabetes] at 20 percent from June 28, 2004, 40 percent from July 1, 2016 and 20 percent from April 5, 2017; and peripheral neuropathy (sciatic nerve), left lower extremity associated with diabetes mellitus type II with erectile dysfunction and diabetic nephropathy [Agent Orange/Diabetes] at 20 percent from June 28, 2004, 40 percent from July 1, 2016 and 20 percent from April 5, 2017.

The Veteran is further service-connected for right ankle with possible early traumatic arthritis at 10 percent from December 16, 1972; right wrist with possible early traumatic arthritis at 0 percent from December 16, 1972 and 10 percent from June 28, 2004; hypertensive cardiovascular disease associated with diabetes mellitus type II with erectile dysfunction and diabetic nephropathy at 10 percent from March 2, 2005 to April 24, 2007; diabetic retinopathy (residual of eye condition) associated with diabetes mellitus type II with erectile dysfunction and diabetic nephropathy at 0 percent from November 6, 2003 and 10 percent from November 6, 2003; hypertension associated with diabetes mellitus type II with erectile dysfunction and diabetic nephropathy at 10 percent from April 24, 2007; tinnitus at 10 percent from February 27, 2009; and bilateral hearing loss at 0 percent from February 27, 2009.  

The medical evidence for the Veteran's treatment, examinations and therapy for PTSD between February 2010 and June 2016 is relevant for the Board's consideration of whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of PTSD, as one of his service-connected disabilities.  That evidence has been set forth above is considered with regard to this claim.

A May 2008 psychiatry note for PTSD at Washington VA noted the Veteran's report that his sleep is better, but nightmares and flashbacks still come and go.  His mental status examination indicated that he was alert, his affect was expressive, goal directed, judgment and insight intact; and denies any suicide ideas or intentions.  The treatment provider diagnosed the Veteran with combat-related PTSD, 100 percent stable.  

Diagnostic and clinical tests during a March 2010 VA audiological examination revealed a mild to severe sensorineural hearing loss bilaterally and the Veteran was so diagnosed; however, speech discrimination ability was excellent bilaterally.  The March 2010 VA examiner found tinnitus to be associated with the Veteran's hearing loss and further found the impact of hearing loss on occupational activities as 'hearing difficulty," specifically, difficulty hearing conversational speech in all listening situations.  The Board notes that the record also indicates that in March 2008, the Veteran was fitted for hearing aids, which, when fitted correctly and functioning with properly maintained batteries, he reported as satisfactory in sound quality and functioning successfully for him during meetings and when listening to the television.   

March through May 2010 ophthalmology notes found hypertension with mild retinopathy and further found a visually significant left-eye cataract, but added that corrective surgery would proceed after macular edema was under control.  

The record between 2010 and 2016 further indicates treatment and monitoring variously for hypertension, diabetes, heart, and eyes.  In particular, November 2015 to April 2016 eye notes showed a normal optic nerve for the Veteran's  right eye and problems for the left, including evidence of glaucoma, but in March 2016 the Veteran reported his vision was stable.  Between March 2014 and June 2015 examinations of the Veteran's feet for diabetes-related effects indicated overall normal results.  Audiological notes between October 2013 and June 2014 showed a good fit and hearing improvement due to hearing aids.  However, none of the progress notes in this extensive period makes mention of disability of a total nature or an incapacity to secure and maintain a substantially gainful occupation.  

In an April 2012 medical statement, Dr. I.E.M. lists the Veteran's disabilities as anxiety, coronary artery disease, diabetes mellitus, type II, hypercholesterolemia, hypertension, chronic PTSD, bilateral sensorineural hearing loss, and sleep apnea.  He further states the Veteran is 90 percent service-connected and, "in my opinion, unemployable and totally disabled."  

In July 2015, the Veteran received results of diabetes blood tests indicating that blood levels for sodium and potassium, as well as kidney function and blood sugar, were normal.  He was informed he was achieving good diabetes control.  Yet, urine results indicated that his kidneys are being damaged by the high blood sugars.  However, earlier treatment notes above had noted that the Veteran was "adamant" in his refusal to use insulin injections to control blood sugar levels.  Eventually, by April 2016, insulin therapy was initiated.

Ophthalmology notes from May through August 2016 again note that the right optic nerve was normal and the left exhibited superior thinning (red), the rest green, and stable since 2011.  The Veteran reported stable vision, but sees some "bleeding" on the left.  

A July 2016 VA eye examination stated the Veteran's diabetic retinopathy was severe and progressive, but his myopia, astigmatism and presbyopia were partially correctible with spectacles.  The July 2016 VA examiner found the Veteran had had no incapacitating episodes attributable to any eye conditions during the prior 12 months, nor did eye conditions impact his ability to work.      

The Veteran underwent a July 2016 VA examination for heart conditions, in which his condition was identified as atherosclerotic cardiovascular disease.  The July 2016 VA examiner noted that there had been no hospitalizations or acute episodes reported in past two years.  The Veteran's current functional status was reflected in a normal electrocardiogram (EKG).  His interview-based METs level (ratio of work metabolic rate to resting metabolic rate) was reported at greater than 3-5, consistent with activities such as light yard work (weeding), mowing lawn (power mower) and brisk walking (4 mph).  

Also in July 2016, the Veteran presented for a VA examination for hypertension.  The July 2016 VA examiner noted that the Veteran states no complications from hypertension.  

A July 2016 VA examination for diabetes mellitus found diabetic peripheral neuropathy as a complication of diabetes mellitus.  The July 2016 VA examiner noted that at this time the Veteran was now injecting insulin along with his oral medication. 

In July 2016, the Veteran underwent a VA examination for ankle conditions, which stated his 2004 diagnosis as "limited motion ankle."  The July 2016 VA examiner noted the Veteran's report of his ankles swelling when driving an automobile.  She found left-ankle reduced ranges of motion resulted in limited endurance as contributing to functional loss. 

The Veteran underwent a July 2016 VA examination for wrist conditions, in which the July 2016 VA examiner diagnosed the Veteran with limited-motion wrists.  Although she found no reduced muscle strength, she noted functional loss in movement.  

The Veteran presented for a July 2016 VA examination for diabetic sensory - motor peripheral neuropathy.  His diagnosis was identified as lower extremity diabetic peripheral neuropathy.  The July 2016 VA examiner noted the Veteran's report that hi symptoms were worsening over the prior 18 months.  Pain levels were found to be moderate.  Incomplete paralysis was at a moderately severe level.  

A July 2016 VA examination for hearing loss and tinnitus stated diagnoses of sensorineural hearing loss in both ears.  The July 2016 VA examiner noted the Veteran's reports of functional impact as being difficulty hearing and understanding, but he added hearing aids help, with limitations, and tinnitus is not "bothersome as much anymore" because he has stopped working.  

Ophthalmology notes from May through August 2016 once again note that the right optic nerve was normal and the left exhibited superior thinning (red), the rest green and stable since 2011.  

Review of the record then reveals that during the pertinent period, there is cardiovascular pathology with some limitation of activity, diabetes, with peripheral neuropathy into several extremities, orthopedic impairment, visual and hearing problems and PTSD.  Several examiners, reviewing individual disabilities have found little or no impairment or the particular disability on employment.  In total, however, the Veteran reflects that the Veteran has a GED and has worked as a truck driver for many years.  There is no evidence, given his current disabilities, that he can maintain that employment.  Moreover there is no showing he is capable of sedentary employment given his work history and educational background.  Thus, resolving reasonable doubt in his favor, TDIU for the period June 1, 2008 to July 1, 2016 is granted.



ORDER

The reduction in the rating for post-traumatic stress disorder (PTSD) from 100 percent disabling to 50 percent disabling, effective June 1, 2008 was proper and the appeal as to this issue is denied.

Entitlement to a TDIU from July 1, 2008 until July 1, 2016 is granted.  The appeal is allowed to this extent, subject to the law and regulations governing the award of monetary benefits.


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


